January 30, 2013 Securities and Exchange Commission Office of Filings and Information Services 100 F. Street, NE Washington, D.C. 20549 Re: DREYFUS NEW JERSEY MUNICIPAL MONEY MARKET FUND, INC. File No.: 811-5527; 33-20891 Ladies and Gentlemen: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended November 30, 2012. Please direct any questions or comments to the attention of the undersigned at 212.922.6837. Very truly yours, /s/Jordan Hodge Jordan Hodge JH/ Enclosure
